Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), newly added claims 25-29 and 31-33 (having similar limitations to the previously withdrawn claims), directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, depend on the allowed claim 15, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9-17-20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dan Hu on 2-4-21.

The application has been amended as follows: 
-Please ENTER 
Examiner’s Amendment filed 2-5-21.pdf as attached herewith.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

-Claims 15-17, 18-19 & 20-33 are allowable because the prior fails to teach the italic limitations, which are considered in combination with other limitations, as specified in each independent claim as following:

Independent Claim 15.	
A method comprising:

receiving, by the source wireless device from a receiving wireless device over the WLAN, a stop indication to stop a given broadcast service of the one or more broadcast services; and
in response to the stop indication, determining, by the source wireless device,
to stop the given broadcast service responsive to the source wireless device determining that there are a predetermined number of receiving wireless devices receiving the given broadcast service after satisfying the stop indication.

Independent Claim 18.	
A source wireless device comprising:
	a wireless interface to communicate over a wireless local area network (WLAN); 
	at least one processor; and
a non-transitory storage medium storing instructions executable on the at least one processor to:
send an indication of support for a broadcast service that broadcasts information over the WLAN, 
receive, from a receiving wireless device over the WLAN, a stop indication to stop the broadcast service, and
in response to the stop indication, determine to stop the broadcast service responsive to the source wireless device determining that there are a predetermined number of receiving wireless devices receiving the broadcast service after satisfying the stop indication.

Independent Claim 20.	(Currently Amended) 
A receiving wireless device comprising:
	a wireless interface to communicate over a wireless local area network (WLAN) with a source wireless device; 
	at least one processor; and
a non-transitory storage medium storing instructions executable on the at least one processor to:
receive, at the receiving wireless device from the source wireless device that comprises a vehicle or a roadside unit, an indication of support for a vehicular broadcast service, the vehicular broadcast service to broadcast information from the source wireless device over the WLAN, and
send from the receiving wireless device, over the WLAN to the source wireless device that communicates wirelessly on the WLAN, a stop indication to cause the source wireless device to stop the vehicular broadcast service based on a determination at the source wireless device that there are a predetermined number of receiving wireless devices receiving the broadcast service after satisfying the stop indication.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
 Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464

/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464